MEMORANDUM ***
David Pfeiffer appeals the district court’s summary judgment upholding the Commissioner of the Social Security Administration’s decision denying him disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo the district court’s decision, and we review for substantial evidence and legal error the Administrative Law Judge’s (“ALJ”) decision. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999).
We conclude that substantial evidence supports the ALJ’s finding that Pfeiffer was not disabled. See id. at 1098.
The ALJ’s finding that Pfeiffer was not credible was consistent with an examining physician’s opinion that Pfeiffer embellished his symptoms. See Lester v. Chater, 81 F.3d 821, 834 (9th Cir.1995).
The ALJ properly concluded that Pfeiffer’s testimony regarding his daily activities was inconsistent with his allegation that he was disabled. See Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.1989).
Pfeiffer’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.